Citation Nr: 0841704	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran served on active duty from August 2004 to January 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

Audiometric test results conducted throughout this appeal 
correspond to a numeric designation no worse than Level I for 
the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100, and § 4.86 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a June 2006 letter (which notified 
the veteran of the grant of service connection for right ear 
hearing loss, the assignment of a noncompensable rating 
effective January 2006, and his appellate rights) and the May 
2007 statement of the case (which set forth the criteria 
necessary for a compensable disability evaluation, citations 
to applicable law, and the reasons and bases for the grant of 
a noncompensable rating).  Thus, the Board finds that the 
applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Furthermore, he has been accorded a pertinent VA 
examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).
Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in December 
2005.  By a July 2006 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable disability rating, effective from January 2006 
(the date of discharge from active duty).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for slightly impaired hearing acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where, as here, when only one ear is service connected, a 
Level I will be assigned to the nonservice-connected ear.  
38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing 
loss is assigned when the hearing acuity is a Level I in the 
better (non service-connected) ear and at least a Level X in 
the poorer (service-connected) ear.  38 C.F.R. §§  4.85, 
4.87, Tables VI and VII.

The veteran essentially contends that the hearing acuity in 
his right ear is more severe than the current noncompensable 
evaluation indicates.  The veteran is competent to describe 
his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the veteran's description of his service-
connected disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

The report of a March 2006 VA examination reveals pure tone 
thresholds of 35, 35, 35, and 35 decibels in the veteran's 
right ear and 10, 5, 5, and 5 decibels in his left ear at 
1,000, 2000, 3000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 35 decibels for his right ear 
and 6 for his left ear.  Additionally, the veteran had speech 
discrimination scores of 100 percent correct bilaterally.  
These findings reflect a numeric designation of I for his 
right ear and I for his left ear under 38 C.F.R. § 4.85, 
Table VI, which in combination, correspond to a 
noncompensable disability rating for the veteran's service-
connected right ear hearing loss under 38 C.F.R. § 4.85 Table 
VII.

Subsequent VA treatment records show that the veteran 
sustained a right ear tympanic membrane perforation in April 
2007, and he underwent reconstructive surgery for this 
condition the following month.  Although he continued to 
complain of right ear hearing loss, the records indicate that 
he healed without incident, and the report of an August 2007 
post-operative audiogram indicates closure of the air-bone 
gap and improvement in air conduction thresholds in the 
surgical ear.  Testing revealed normal hearing through 4000 
hertz, with a mild to moderately-severe hearing loss at 6000-
8000 hertz; however, this report does not include the numeric 
results of audiometric testing performed at that time.  

Although a February 2008 VA treatment record indicates a 
complaint of fullness and popping in the right ear, "no 
definite change in his hearing" was noted.  The diagnosis 
was "acute otitis media" and "acute myringitis."

Based on the objective medical evidence of record, the Board 
must conclude that the currently-assigned noncompensable 
disability rating is appropriate for the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Despite evidence of right ear trouble, including a ruptured 
tympanic membrane and middle ear infection, the record does 
not reflect an increase in hearing loss.  In fact, the most 
recent audiological testing reveals improved, normal right 
ear hearing at the four compensable frequencies; and despite 
complaints of popping and fullness, the veteran has not 
asserted that his hearing has worsened since that time.  
Thus, the preponderance of the evidence is against the award 
of a higher disability rating.

ORDER

An initial compensable rating for right ear hearing loss is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


